DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harter et al. (Harter) (US Pub. No. 2017/0221278 A1).
Regarding claim 1, Harter discloses a process for providing industrial vehicle feedback, the process comprising:
storing in memory, data identifying a vehicle-based event that characterizes an operation of an industrial vehicle;
storing into memory, operation information collected from an electronic component on the industrial vehicle that is associated with the identified event, the collected operation information characterizing a current operating state of the industrial vehicle as the industrial vehicle is being operated;
detecting that the event has occurred based upon the collected operation information;
generating an output message based on the detected event and the collected operation information; and
conveying the output message on the industrial vehicle.
See para. [0030] which discusses about the display 213 and messages output to a user on the vehicle about the event when a driver is operating the vehicle.
	Regarding claim 4, Harter discloses generating an output message based on the detected event and the collected operation information comprises at least one of: 
generating a first output message as a first audible sound defining a negative reinforcement if the collected operation information is within a first range (that is, over speed is warned when the speed is higher than the first threshold, which could lie within the second threshold); or 
generating a second output message as a second audible sound defining a positive reinforcement if the collected operation information is within a second range.
Regarding claim 5, Harter discloses conveying the output message on the industrial vehicle happens in real-time to detecting that the event has occurred based upon the collected operation information.
	Regarding claim 6, Harter discloses  
implementing a graphical user interface on a computer 120 that is utilized to enter properties defining the vehicle-based event; 
electronically transferring the properties from the computer to a remote server computer 123; and 
wirelessly communicating the properties from the remote server to the industrial vehicle; 
wherein storing in memory, data identifying a vehicle-based event that characterizes an operation of an industrial vehicle, comprises loading into memory, the parameters received wirelessly from the remote server computer.
See paras. [0058]-[0060].

Allowable Subject Matter

Claims 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
No prior arts were found to disclose 
generating an event record encapsulating the collected operational information from a time before the detected event until a time after the detected event, the event record including at least one of captured information indicative of direction, heading, or speed of travel of the industrial vehicle as in claim 22

generating an output message based on the detected event and the collected operation information, by:
generating a first output message as a first audible sound if the collected operation information is within a first range, the first output message defining a negative reinforcement message; and 
generating a second output message as a second audible sound if the collected operation information is within a second range, the second output message defining a positive reinforcement message; and
conveying the output message on the industrial vehicle so as to differentiate the negative reinforcement message from the positive reinforcement message as in claim 23.

Claims 2, 3, and 7-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978. The examiner can normally be reached 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
04 Dec 21